Citation Nr: 1735063	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected thoracolumbar spine disability.

2. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976 and from April 1982 to April 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a right shoulder disability is at least as likely as not related to active service.

2.  Resolving reasonable doubt in the Veteran's favor, a cervical spine disability is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A cervical spine disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  
Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d) (2016).  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2016).  

In support of his claim, the Veteran has submitted statements that he injured his right shoulder and cervical spine when he fell in service.  See Appellant's brief dated April 2017.  The Veteran also claimed cervical spine and right shoulder disabilities as caused by or aggravated by his service-connected thoracolumbar spine disability.  See Statement in support of claim dated November 2006.

With regard to a current disability, VA treatment records show diagnoses of arthritis of the cervical spine and right shoulder.  See VA examination dated October 2016.

With regard to an in-service injury/service-connected disability, the Veteran contends that he injured his thoracolumbar spine, cervical spine, and right shoulder in service.  The Board finds his complaints to be credible as May 1982 service treatment records show the Veteran slipped while traversing stairs.  Treatment personnel noted thoracic vertebral tenderness and the Veteran reported thoracolumbar pain.  

With regard to the remaining element - a medical nexus - the Board notes that VA opinions obtained in May 2016 and October 2016 do not support the Veteran's contention of an incurrence of cervical spine or shoulder disabilities in service, or as due to or aggravated by his service-connected thoracolumbar spine disability. 

However, the Veteran submitted a September 2016 private medical opinion and December 2016 private addendum opinion from Dr. E.R..  These opinions are supportive of the Veteran's claims for service incurrence of right shoulder and cervical spine disabilities.  The December 2016 report from Dr. E.R contains citations to medical articles in support of his opinion that the Veteran's May 1982 injury resulted in his cervical spine and right shoulder disabilities and rationale for his opinion, noting that arthritis is often preceded by injury many years earlier.

The Board notes that both the VA and private examiners have offered rationale in support of their opinions regarding etiology, accordingly, the Board affords both opinions probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

The Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current right shoulder and cervical spine disabilities are related to his active service.  38 C.F.R. § 3.303 (2016).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and the claims for service connection for right shoulder and cervical spine disabilities are granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right shoulder disability is granted.

Service connection for a cervical spine disability is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


